Citation Nr: 1201023	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  08-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented sufficient to reopen the appellant's claim for entitlement to service connection for a lower back disability, and if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had verified active military service from September 1980 to April 1982.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board must first consider whether new and material evidence has been submitted to reopen the claims.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2010).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim of entitlement to service connection.  As a result, the appellant's claim on the merits will be discussed in the REMAND portion of the decision below.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on his part. 


FINDINGS OF FACT

1.  In September 1999, the RO denied the appellant's request to reopen his claim for entitlement to service connection for a disability of the lumbar segment of the spine.  The appellant did not request reconsideration nor did he appeal the RO's decision.  Thus, the September 1999 RO decision is final. 

2.  The evidence received since the RO's decision of September 1999 is not duplicative or cumulative of evidence previously of record and does raise a reasonable possibility of substantiating the appellant's claim.



CONCLUSIONS OF LAW

1.  The September 1999 RO decision that denied the appellant's request to reopen his claim for entitlement to service connection for a lower back disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).

2.  New and material evidence has been submitted, and the claim of entitlement to service connection for a lower back disability has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant comes before the Board requesting that his claim for entitlement to service connection for a disability of the lumbar segment of the spine be reopened and that a decision be issued on the merits. 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is reopening the claim of entitlement to service connection for a lower back disability.  Assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

II.  New and Material Evidence

As will be detailed below, the appellant's claim of entitlement to service connection for a disability of the lower back, i.e., the lumbar segment of the spine, has been the subject of an adverse prior final decision.  As a result, service connection for this disorder may now be considered on the merits only if new and material evidence has been received since the time of the last final adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996). 

For claims to reopen, evidence is considered "new" if it was not previously submitted to agency decision makers. "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The United States Court of Appeals for Veterans Claims, hereinafter the Court, has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Additionally, the evidence necessary to meet the criteria of raising a reasonable possibility of substantiating the claim should be interpreted as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

III.  Analysis

The record reflects that within eighteen months of the appellant's discharge from service, he applied for VA compensation benefits for a lower back disability.  His claim for benefits was denied and he subsequently appealed to the Board for review.  The Board, in March 1985, reviewed the appellant's claim and then concluded that the Veteran's disability was a congenital defect, and therefore service connection was not warranted.  

Fourteen years later, the appellant contacted his local RO and asked that his claim for benefits for a lower back disability be reopened.  The RO reviewed the appellant's claim and then denied his request to reopen.  This occurred via the promulgation of a rating action issued in September 1999.  The RO concluded that while the newly submitted evidence showed the Veteran had lumbar spondylolisthesis, the evidence did not link the disorder to service.  

In January 2007, the appellant once again submitted a claim to the RO for service connection for a lower back disability.  The RO denied his request to reopen and this appeal ensued.  

The evidence submitted in connection with the Veteran's current claim includes a medical record showing the Veteran was considered to have symptoms consistent with a herniated disc, which was suggested to have been chronic since service.  (Mark J. Rogovin, D.O. December 2007 report.)  As this record is clearly new and offers a potential link of a current disability with service, it does relate to previously unestablished facts necessary to substantiate the claim.  Accordingly, the Board concludes that the appellant has submitted evidence that is new and material, and the issue of entitlement to service connection for a disability of the lumbar segment of the spine is reopened. 

Since the claim is reopened, the Board must address the merits of the appellant's claim.  However, before proceeding to a decision on the merits, it is the Board's opinion that further development is necessary.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  Hence, the claim will be remanded for the purpose of obtaining additional medical evidence.


ORDER

New and material evidence has been received sufficient to reopen the claim of entitlement to service connection for a disability of the lumbar segment of the spine; to this extent only, the appeal is granted.



REMAND

As a result of the Board's above action, VA has a duty to develop the appellant's claim prior to the issuance of a decision on the merits.  The duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim.  That is the case here to ascertain whether  the claimed disorder began in service, was made worse in service, or was the result of an in-service injury.  

Accordingly, the claim is remanded for the following actions:

1.  The RO/AMC should contact the appellant and ask him to identify the places at which he received treatment for his lumbar spine since service discharge, and then with any necessary authorization from him, the RO/AMC should attempt to obtain the identified records.  

2.  The RO/AMC should schedule the appellant for a VA orthopedic examination of the lumbar segment of the spine.  The VA examiner should review the appellant's claims folder in conjunction with the examination.  The examination report should indicate this has been accomplished.  All necessary tests should be conducted. 

The VA examiner should identify any currently diagnosed disability(ies) of the lumbar segment of the spine and as to each diagnosis, state whether it is at least as likely as not related to the back complaints noted in service.  The examiner should further provide comments as to whether the appellant now suffers from a congenital disability of the spine and whether such a condition increased in severity beyond its natural progression during service.  

The rationale for the opinions expressed should be clearly set forth.  If the VA examiner is unable to provide the requested opinion without resorting to speculation, he or she must provide an explanation for the basis of that determination

3.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, the appellant and his accredited representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant is advised that pursuant to 38 C.F.R. § 3.655 (2011) failure to cooperate by attending the requested VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 




of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


